DETAILED ACTION
	This action is in response to an amendment to application 16/795860, filed on 8/31/2021. Claims 1-6 and 8-17 are pending; claim 7 is canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Basiri et al., “Chaos Engineering,” IEEE Software, 2016, hereinafter “Basiri,” in view of USPGPUB 2017/0315902, hereinafter “Moretto.” 
Regarding claim 1, Basiri discloses “A computer-implemented method for implementing chaos engineering in a distributed system, (see, e.g., Basiri, pg. 35, Introduction; “Chaos engineering uses experimentation to ensure system availability. Netflix engineers have developed principles of chaos engineering that describe how to design and run experiments.”) the method comprising: 
generating, with an application programming interface (API), a chaos engineering experiment, the chaos engineering experiment comprising a plurality of steps that test one or more conditions in the distributed system; (see, e.g., Basiri, pg. 37, middle column; “When designing chaos-engineering experiments, we form hypotheses around how the treatment will affect the system’s steady state. For example, Net-flix has software deployments in multiple geographic regions (Northern Virginia, Oregon, and Ireland). If an outage occurs in one region, we can fail over to another region; that is, redirect incoming client requests from the unhealthy region to a healthy one. When we test such a scenario, we hypothesize that failing over from one region to another will have minimal impact on SPS.”)
generating, with the API, a first chaos engineering trial based on the chaos engineering experiment and one or more parameters; (see, e.g., Basiri, pg. 37, third column; “Chaos-engineering experiment designs focus on the former: steady-state characterizations that are visible at the system’s boundary and that directly capture an 
deactivating a portion of the distributed system prior to executing the first chaos engineering trial such that the portion deactivated comprises one or more components of the distributed system to be tested as part of the first chaos engineering trial; (see, e.g., Basiri, pg. 35, third column; “we can better understand this system’s behavior by injecting real-world inputs (for example, transient network failures)”; pg. 38, first & middle columns; “At Netflix, we’ve used inputs such as these: . . • Terminate virtual-machine instances. • Inject latency into requests between services. • Fail requests between services. • Fail an internal service. • Make an entire Amazon region unavailable.” (emphasis added); pg. 38, middle column “In some cases, you might need to simulate the event instead of injecting it. For example, at Netflix, we don’t actually take an entire Amazon region offline; we don’t have that capability. Instead, we take actions that assume that a region has gone offline—for example, redirecting client requests to other Amazon regions—and we observe the effects.”) and
executing, with at least one processor, the first chaos engineering trial in the distributed system.” (see, e.g., Basiri, pg. 37, third column; “running chaos-engineering experiments to check whether the system is functioning properly”).
Basiri does not disclose software testing using RESTful APIs as set forth in the underlined portions of the following claim limitations:
“generating, with a Representational State Transfer (RESTful) application programming interface (API), a chaos engineering experiment, wherein the chaos engineering experiment includes a plurality of steps that test one or more conditions in the distributed system; 
generating, with the RESTful API, a first chaos engineering trial based on the chaos engineering experiment and one or more parameters;”
However, REST is “a de-facto standard for a software architecture for interactive applications that typically use multiple Web services.”1 Furthermore, “A RESTful Web service is required to provide an application access to its Web resources in a textual representation and support reading and modification of them with a stateless protocol and a predefined set of operations. By being RESTful, Web Services provide interoperability between the computer systems on the internet that provide these services.”2 
Moretto discloses (at para. 78-81) the use of both RESTful and non-RESTful APIs for testing distributed applications in a manner similar to the testing performed in Basiri. Moretto and Basiri are directed toward software testing and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the RESTful API testing of Moretto with the chaos engineering testing of Basiri, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to incorporate “a de-facto standard” and thereby improve the testing scope of Basiri. Accordingly, the instant claim is unpatentable over Basiri and 
Regarding claim 2, the combination of Basiri and Moretto renders obvious “The method of claim 1, wherein the first chaos engineering trial is executed in a test environment.” (see, e.g., Basiri, pg. 38, middle column; “For example, at Netflix, we don’t actually take an entire Amazon region offline; we don’t have that capability.  Instead, we take actions that assume that a region has gone offline—for example, redirecting client requests to other Amazon regions—and we observe the effects.”; “In other cases, we selectively apply the event to a subset of users. For example, as part of an experiment, we might make an internal Netflix service behave as if it’s unavailable from the viewpoint of some users, whereas for others it appears to function properly. This lets us reduce the experiment’s scope to mitigate risk.”; para. 39 left column “when we can reproduce the entire system in a test context, we still believe in running  experiments in production. This is because it’s never possible to fully reproduce all aspects of the system in a test context.”).
Regarding claim 3, the combination of Basiri and Moretto renders obvious “The method of claim 1, further comprising: generating, with the RESTful API, a second chaos engineering trial based on the chaos engineering experiment and the one or more parameters, wherein the second chaos engineering trial is executed in a production environment.” (see, e.g., Basiri, pg. 39, left column, “for the experiments’ results to be useful over time, we must automate the experiments to ensure they run repeatedly as the system evolves.” pg. 39, middle column; “For this experiment, we use SPS as the measurable output and check that a failure in the bookmark service has only a minor impact on SPS. We identify a small percentage of 
Regarding claim 4, the combination of Basiri and Moretto renders obvious “The method of claim 1, further comprising, tagging, with the at least one processor, the first chaos engineering trial with metadata; and tracking, with the at least one processor, the first chaos engineering trial based on the metadata.” (see, e.g., Basiri, pg. 37, third column; “we do observe finer-grained metrics when running chaos-engineering experiments to check whether the system is functioning properly, because these metrics indicate impact at the service level that the user doesn’t feel.”; pg. 39, left column; “new metadata continually  flows through the system as Netflix’s video catalog changes. Any one of these changes could contribute to a service interruption.”).
Regarding claim 5, the combination of Basiri and Moretto renders obvious “The method of claim 1, further comprising: providing, with the at least one processor, an event indicating a start of the execution of the first chaos engineering trial to a central API; retrieving, with an observability system, the event from the central API; and monitoring, with the observability system, the first chaos engineering trial based on the retrieved event.” (see, e.g., Basiri, pg. 38, middle column; “For example, at Netflix, we don’t actually take an entire Amazon region offline; we don’t have that capability. Instead, we take actions that assume that a region has gone offline—for example, redirecting client requests to other Amazon regions—and we observe the effects.”).
Regarding claim 6, the combination of Basiri and Moretto renders obvious “The method of claim 1, further comprising: scanning, with a recommendation engine, the distributed system’s architecture information; generating, with the recommendation engine, a suggested chaos engineering experiment based on the scanned architecture information.” (see, e.g., Basiri, pg. 37, left column; “Our system at Netflix changes continuously. Engineers modify existing services’ behavior, add services, and change runtime configuration parameters.” “Because of these changes, our confidence in past experiments’ results decreases over time. We expect that new experiments will first be run manually. However, for the experiments’ results to be useful over time, we must automate the experiments to ensure they run repeatedly as the system evolves. The rate at which they run depends on the context.” pg. 39, middle column; “Netflix’s experience with Chaos Monkey suggests that such automation is feasible, and keeping it running ensures that new production services continue to be designed to withstand these failures.”).
Regarding claim 8, the combination of Basiri and Moretto renders obvious “The method of claim 1, wherein the distributed system includes at least one of (i) a computer application, (ii) a container in which the computer application is running, (iii) an infrastructure platform on which the container is available, or (iv) a network layer underlying the computer application, the container, and the infrastructure platform.” (see generally Basiri; Netflix is a computer application running on various containers hosted in a networked cloud infrastructure).
Regarding claims 9-12, the instant claims are equivalents of claims 1-8, differing only by statutory class. Accordingly, the rejection of claim 1 applies, mutatis mutandis, to claim 9; the rejection of claim 2 applies, mutatis mutandis, to claim 10; the rejection of claim 3 applies, mutatis mutandis, to claim 11; the rejection of claim 4 applies, mutatis mutandis, to claim 12; 
Regarding claim 13, the combination of Basiri and Moretto renders obvious “The system of claim 9, further comprising: a central API configured to store data from a variety of applications to: (a) generate events for monitoring and notification purposes; and (b) report on the distributed system's resiliency posture.” (see, e.g., Basiri, pg. 38, middle column; “For example, at Netflix, we don’t actually take an entire Amazon region offline; we don’t have that capability. Instead, we take actions that assume that a region has gone offline—for example, redirecting client requests to other Amazon regions—and we observe the effects.”).
Regarding claim 14, the combination of Basiri and Moretto renders obvious “The system of claim 13, wherein the central API is further configured to: retrieve, from the at least one processor, an event indicating a start of the execution of the first chaos engineering trial.” (see, e.g., Basiri, pg. 38, middle column; “For example, at Netflix, we don’t actually take an entire Amazon region offline; we don’t have that capability. Instead, we take actions that assume that a region has gone offline—for example, redirecting client requests to other Amazon regions—and we observe the effects.”).
Regarding claim 15, the combination of Basiri and Moretto renders obvious “The system of claim 14, further comprising: an observability system configured to: retrieve the event from the central API; and monitor the first chaos engineering trial based on the retrieved event.” (see, e.g., Basiri, pg. 38, middle column; “For example, at Netflix, we don’t actually take an entire Amazon region offline; we don’t have that capability. Instead, we take actions that assume that a region has gone offline—for example, redirecting client requests to other Amazon regions—and we observe the effects.”).
Regarding claims 16-17, the instant claims are equivalents of claims 6 and 8, differing only by statutory class. Accordingly, the rejection of claim 6 applies, mutatis mutandis, to claim 16; and the rejection of claim 8 applies, mutatis mutandis, to claim 17.

Response to Arguments
	Applicants’ arguments in traversal of the standing rejections under 35 U.S.C. 103 have been carefully reviewed but are not found to be persuasive. 
	Applicants argue (at pages 8-9 of the Remarks filed 8/31/2021):

    PNG
    media_image1.png
    434
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    663
    media_image2.png
    Greyscale

	Examiner respectfully disagrees. As stated in the previous Office Action, the purposeful redirection of client requests from one region of a distributed system to other regions within the system is equivalent to the claimed “deactivating a portion of the distributed system.” Basiri is not limited to “assuming a region has gone offline.” Rather, contrary to the Applicants’ interpretation, Basiri teaches taking a region offline or, when that is impossible, simulating that condition. That is no mere assumption; it is an affirmative action. Moreover, redirection of traffic to still-active regions is a logical part of deactivating a region regardless of whether the deactivation is simulated.
Basiri discloses, at pg. 35, third column, that “we can better understand this system’s behavior by injecting real-world inputs (for example, transient network failures)” and continues at pg. 38, first & middle columns with “At Netflix, we’ve used inputs such as these: • Terminate virtual-machine instances. • Inject latency into requests between services. • Fail requests between services. • Fail an internal service. • Make an entire Amazon region unavailable.” (Emphasis added). At pg. 38, middle column, Basiri teaches that “In some cases, you might need to simulate the event instead of injecting it.” The previously cited portion of Basiri, which recites “For example, at Netflix, we don’t actually take an entire Amazon region offline; we don’t have that capability. Instead, we take actions that assume that a region has gone offline—for example, redirecting client requests to other Amazon regions—and we observe the effects” therefore is an equivalent of the claimed “deactivating a portion of the distributed system prior to executing the first chaos engineering trial such that the portion deactivated comprises one or more components of the distributed system to be tested as part of the first chaos engineering trial.” Accordingly, Applicants’ traversal of the standing claim rejections is not persuasive and the traversed rejections are maintained. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571)270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Representational_state_transfer
        2 Id.